Title: Thomas Jefferson to Robert Gillespie, 3 August 1814
From: Jefferson, Thomas
To: Gillespie, Robert


          Sir  Monticello Aug. 3. 14.
          Your favor of June 10. has come to hand after a long passage. no one however is less qualified than myself to judge of the merits of your invention of the Log still. for altho’ not unacquainted with the general theory of distillation, yet I never had occasion to examine the structure even of the common still. but I do not understand how you can have been refused a patent whether the invention were new or not. the  law (unless it has been altered since my attention to it) has made the issuing a patent a matter of right to whoever pays the sum of 30.D. and gives in the specification Etc of their invention; and leaves it to be settled by a court and jury whether the invention be new. and this is to be done by the patentee’s bringing an action against some any individual who uses the invention without having purchased the right to do so. if it be found not to have been new the patentee fails in his action; if otherwise he recovers the damages prescribed by law. this I believe to be the state of the law at present, and that a patent cannot be refused to you. supposing that the drawing you favored me with may be useful to yourself and that it ought not to get into other hands, I return it with the assurances of my respect & esteem.
          Th:
            Jefferson
        